DETAILED ACTION
                                     Response to Arguments 
Applicant's arguments filed 05/04/22 have been fully considered but they are not persuasive. 
Claims 1, 7, and 8 have been amended. Claims 1-8 are pending.
Rejections under 35 USC 112 are withdrawn in light of amendments/remarks. 

Regarding 35 USC 101:
The applicant argues that the claims have been amended to more particularly recite the statutory subject matter. For example, claims 1, 7, and 8 have been amended to recite “specifying a first element included in the first elements corresponding to a second element where a value is true among second elements of a third matrix that is based on the first matrix and a second matrix that is generated by combining the coefficient matrix with the basic matrix." Therefore, the claim is significantly more than an abstract idea. 
The Examiner respectfully disagrees. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the amended claims are still directed to an abstract mathematical algorithm or data manipulation without significantly more. Therefore, the claims still remain non-statutory under 35 USC 101. 
			  
                             Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phonenumber for the organization where this application or proceeding is assigned is(703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Esaw T Abraham/
Primary Examiner, 
Art Unit 2112